Case 20-12890-mkn Doc8_ Entered 06/17/20 14:57:19 Page 1 of 12

E FILED ON 06/17/2020

THOMAS E. CROWE, ESQ.

THOMAS E. CROWE PROFESSIONAL
LAW CORPORATION

2830 8S. Jones Blvd., #3

Las Vegas, Nevada 89146

(702) 794-0373

Attorney for Debtor-In-Possession

Nevada State Bar no. 3048

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA

BANKRUPTCY NUMBER:
BK-S- 20-12890-MKN
Chapter 11

In re:
PLAYERS NETWORK,

Date: N/A
Time: N/A

Debtor-In-Possession.

 

EX PARTE MOTION FOR PROCEDURES ORDER RE: FIXING OF DEADLINES AND
PROCEDURES IN SUBCHAPTER V CASE RELATING TO PROPOSED CHAPTER 11
PLAN OF REORGANIZATION

Comes now, the Debtor above-named, by and through its attorney, THOMAS E. CROWE,
ESQ., and moves this Court for an ex parte order fixing dates and deadlines relating to the Debtor’s
Chapter 11 Plan of Reorganization (the’Plan”) as set forth in the points and authorities attached

hereto,

DATED this 17" day of June, 2020.

THOMAS E, CROWE PROFESSIONAL
LAW CORPORATION
By_/s/ THOMAS E. CROWE
THOMAS E. CROWE, ESQ.
28308. Jones Blvd, #3
Las Vegas, Nevada 89146
Attorney for Debtor

 
Case 20-12890-mkn Doc8_ Entered 06/17/20 14:57:19 Page 2 of 12

POINTS AND AUTHORITIES

1, On Fune 17, 2020 (the “Petition Date”), the Debtor filed its voluntary petition for relief
under chapter 11 and indicated that it chose to proceed under Subchapter V of title 11 of the
Bankruptcy Code. The Debtor is authorized to operate its business and manage its property as a
debtor in possession pursuant to sections 1184 of the Bankruptcy Code.

2. [Interim] Bankruptcy Rule 3017.2 allows the Court to fix the following dates in a
chapter 11 case under Subchapter V of title 11 of the Bankruptcy Code: (a) fix a time within
which the holders of claims and interests may accept or reject a Plan; (b) fix a date on which
an equity security holder or creditor whose claim is based on a security must be the holder of
record of the security in order to be eligible to accept or reject the plan; (c) fix a date for the
hearing on confirmation; and (d) fix a date for transmission of the plan, notice of the time
within which the holders of claims and interests may accept or reject the plan, and notice of
the time within which the holders of claims and interests may accept or reject the plan, and
notice of the date for the hearing on confirmation. Additionally, Local Rule 3017(a) allows
the Court to approve the entry of an order unplementing expedited confirmation procedures
in chapter 11 cases.

SOLICITATION PACKAGES AND DISTRIBUTION PROCEDURES
3. Bankruptcy Rule 3017(d) sets forth the materials that must be proved to
holders of claims and equity interests for the purpose of soliciting their votes and providing
adequate notice of the hearing on confirmation of a chapter 11 plan. As provided in the Plan,
Class four is unimpaired, and therefore solicitation to these classes of claims is not required
and they are deemed to accept the Plan, however, Class three is impaired, and therefore

solicitation of this Class is required. Following the entry of order approving this Motion, the

 
Case 20-12890-mkn Doc8_ Entered 06/17/20 14:57:19 Page 3 of 12

Debtor proposes to distribute packages (the “Plan Packages”) consisting of: (i) the Plan,
including all exhibits thereto; (ii) the order granting this Motion in the form attached as
Exhibit 1 (the “Procedures Order’); (iii) the confirmation hearing notice substantially in the
form attached as Exhibit 2 (the “Hearing Notice”); and (iv) an appropriate form of ballot as
hereinafter described.
FORM OF BALLOT; BALLOT DEADLINE: BALLOT SUMMARY

4. Pursuant to the Plan, there are two classes of claims voting on the Plan, and thus
those classes will receive ballots. The Debtor’s form of ballot will be consistent with the
Official Form 314. Pursuant to Bankruptcy Rule 3017.2(a), the Debtor requests that the
Court set August 11, 2020 (the “Ballot Deadline”) as the deadline within which the holders
or claims and interests may accept or reject the Plan, such that the ballots are actually
received by the Debior’s counsel by that deadline. The Debtor proposes to file a
Certification of Acceptance and Rejection of Chapter 11 Plan (the “Ballot Summary”) by
August 18, 2020.

CONFIRMATION HEARING AND BREIFING DEADLINES

5. In accordance with Bankruptcy Rule 3017.2(c), the Debtor requests that a
hearing of confirmation of the Plan (the “Confirmation Hearing”) be scheduled on August
25, 2020. The Confirmation Hearing may be continued from time to time by the Bankruptcy
Court or by the Debtor without further notice other than adjournments announced in open
court at the hearing or any subsequent adjourned confirmation hearing, and the Plan may be
modified pursuant to section 1193 of the Bankruptcy Code and its terms, prior to , during or
as a result of the Confirmation Hearing, in each case without further notice to parties-in-

interest. The proposed timing for the Confirmation Hearing is in compliance with the

 
Case 20-12890-mkn Doc8_ Entered 06/17/20 14:57:19 Page 4 of 12

Bankruptcy Code, the Bankruptcy Rules, and the Local Rules, and will enable Debtor to
pursue confirmation of the Plan in a timely fashion.

6. The Debtor requests that the Court require any and all objections to confirmation
of the Debtor’s Plan (collectively, the “Obj ections”’), as well as any declarations or affidavits
in support of such Objections, be filed by August 11, 2020 (the “Objection Deadline”), and
that any replies thereto be required to be filed by August 18, 2020 (the “Reply Deadline”),
Notwithstanding the foregoing, this will not alter any deadlines provided in the Court’s
Scheduling Order,

7. Further, pursuant to Bankruptcy Rule 3020(b)(1), the Debtor requests that the
Court order that any creditor or party-in-interest who fails to object to confirmation of the
Plan by the Objection Deadline, fails to file such objection in writing and otherwise in
compliance with Local Rule 9014, and/or otherwise fails to timely serve such objection,
shall be deemed to have waived any objection to confirmation of the Plan,

NOTICE OF THE CONFIRMATION HEARING

8. Bankruptcy Rules 2002(b) and (d) require not less than twenty-eight (28) days’
notice to all creditors and equity security holders of the time fixed for filing objections and
the hearing to consider confirmation of a Chapter 11 plan, In accordance with Bankruptcy
Rules 2002 and 3017(d), Bankruptcy Rule 3017.2(d), and as set forth above, the Debtor
proposed to provide to all creditors and parties in interest a copy of the Hearing Notice
setting forth: (i) the Ballot Deadline; (ii) the Objection Deadline; and (iii) the time, date, and
place for the Confirmation Hearing. As also set forth above, such notice will be sent
contemporaneously with the Plan Packages. The Debtor will transmit all of the foregoing

within five (5) business days of entry of the Order approving this Motion. The debtor

 
Case 20-12890-mkn Doc8_ Entered 06/17/20 14:57:19 Page 5 of 12

submits that the foregoing procedures will provide adequate notice of the Confirmation
Hearing and, accordingly, request that the Bankruptcy Court approve such notice as
adequate.
CONCLUSION
9, WHEREFORE, the Debtor requests that the Court enter the Procedures Order

thereby determining and ordering, inéer alia, as follows:

1. The Hearing Notice for the Confirmation Hearing on the Plan is approved,
and the Debtor is authorized to distribute the Plan Packages.

2. The following deadlines and dates are scheduled:

a. Objection Deadline: August 11, 2020 is fixed as the last day for filing and
serving written Objections to confirmation of the Plan, as well as any affidavits or
declaration s in support of such Objections;

b. Ballot Deadline: August 11, 2020 is fixed as the last day for the Debtor’s
counsel to actually receive any completed ballots for voting on the Debtor’s Plan;

c. Reply Deadline: August 18, 2020 is fixed as the deadline for the Debtor to
file a brief in support of confirmation, a reply to any timely filed Objections to confirmation,
and any declaration(s) in support of the confirmation of the Plan;

d, Ballot Summary Deadline: August 18, 2020 is fixed as the deadline for the
Debtor’s filing of the Ballot Summary; and

e. Confirmation Hearing: August 25, 2020 at 9:30 a.m. is fixed as the date and
time for the Confirmation Hearing on the Plan.
iff

Mf

 
Case 20-12890-mkn Doc8_ Entered 06/17/20 14:57:19 Page 6 of 12

Mf
3. Granting the Debtor such other and further relief as is just and proper.

DATED this 17° day of June, 2020.

THOMAS E, CROWE PROFESSIONAL
LAW CORPORATION

By /s/ THOMAS E, CROWE
THOMAS E. CROWE, ESQ.
2830 S. Jones Blvd, #3
Las Vegas, NV 89146
Attorney for Debtor

Hitt

 
Case 20-12890-mkn Doc8_ Entered 06/17/20 14:57:19 Page 7 of 12

Exhibit 1

 
Case 20-12890-mkn Doc8_ Entered 06/17/20 14:57:19 Page 8 of 12

E FILED ON 06/17/2020

THOMAS E. CROWE, ESQ.

THOMAS E. CROWE PROFESSIONAL
LAW CORPORATION

2830 S. Jones Blvd. Suite 3

Las Vegas, NV 89146

(702) 794-0373

Attorney for Debtor-in-possession
Nevada State Bar no. 3048

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
week ek
In re: } BANKRUPTCY NUMBER:
}  BK-S-20-12890-MKN
PLAYERS NETWORK, } Chapter 11
)
Debtor-In-Possession. ) Date: N/A
) Time: N/A

 

ORDER RE: EX PARTE MOTIGN FOR PROCEDURES ORDER RE: FIXING OF
DEADLINES AND PROCEDURES IN SUBCHAPTER V CASE RELATING TO
PROPOSED CHAPTER 11 PLAN OF REORGANIZATION
Upon Application of Counsel herein, and for good cause appearing,

WHEREFORE, the Debtor requests that the Court enter the Procedures Order
thereby determining and ordering, inter alia, as follows:
THAT The Hearing Notice for the Confirmation Hearing on the Plan is

approved, and the Debtor is authorized to distribute the Plan Packages.

The following deadlines and dates are scheduled:

 
Case 20-12890-mkn Doc8_ Entered 06/17/20 14:57:19 Page 9 of 12

a. Objection Deadline: August 11, 2020 is fixed as the last day for filing and
serving written Objections to confirmation of the Plan, as well as any affidavits or
declaration s in support of such Objections;

b. Ballot Deadline: August 11, 2020 is fixed as the last day for the Debtor’s
counsel to actually receive any completed ballots for voting on the Debtor’s Plan;

c. Reply Deadline: August 18, 2020 is fixed as the deadline for the Debtor to
file a brief in support of confirmation, a reply to any timely filed Objections to confirmation,
and any declaration(s) in support of the confirmation of the Plan;

d, Ballot Summary Deadline: August 18, 2020 is fixed as the deadline for the
Debtor’s filing of the Ballot Summary; and

e. Confirmation Hearing: August 25, 2020 at 9:30 a.m. is fixed as the date and
time for the Confirmation Hearing on the Plan.

THAT the court grant the Debtor such other and further relief as is just and proper.
Respectfully Submitted by:

THOMAS E, CROWE PROFESSIONAL
LAW CORPORATION

/si THOMAS E. CROWE
THOMAS E. CROWE, ESQ.
State Bar no. 3048

2830 8. Jones Bivd., Ste. 3

Las Vegas, NV 89146

Attorney for Debtor-in-possession

Ht

 
Case 20-12890-mkn Doc8_ Entered 06/17/20 14:57:19 Page 10 of 12

Exhibit 2

 
Case 20-12890-mkn Doc8_ Entered 06/17/20 14:57:19 Page 11 of 12

E FILED ON 06/17/2020

THOMAS E, CROWE, ESQ,

THOMAS E. CROWE PROFESSIONAL
LAW CORPORATION

2830 8. Jones Blvd., Suite 3

Las Vegas, Nevada 89146

(702) 794-0373

Nevada State Bar no. 3048
tecrowe(@thomascrowelaw.com
Attorney for Debtor

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA

BANKRUPTCY NUMBER:
BK-S- 20-12890-MKN
Chapter 11

In re:
PLAYERS NETWORK,

Debtor-In-Possession. Date: August 25, 2020

Time: 9:30 am.

Nome” ee” eee” eee” ee”

 

NOTICE OF HEARING RE: PLAN OF REORGANIZATION FOR SMALL BUSINESS

UNDER CHAPTER 11

NOTICE IS HEREBY GIVEN that a hearing will be held on Debtor’s Plan of

Reorganization for Small Business Under Chapter 11, filed herein by THOMAS E. CROWE, ESQ..

Any opposition must be filed pursuant to the order transmitted herewith.

NOTICE IS FURTHER GIVEN that August 11, 2020 is fixed as the last day for filing

written acceptances or rejections (Ballots) of the Plan referenced above.

NOTICE IS FURTHER GIVEN THAT Aupeust 11, 2020 is fixed as the last day for filing

and serving pursuant to Fed. R. Bankr. P. 3020(b)(1) written objections to confirmation of the Pian.

 

If you object to the relief requested, you must file a WRITTEN response to this pleading with the

court. You must also serve your written response on the person who sent you this notice.

If you do not file a written response with the court, or if you do not serve your written response on

the person who sent you this notice, then:

 
Case 20-12890-mkn Doc8_ Entered 06/17/20 14:57:19 Page 12 of 12

e The court may refuse to allow you to speak at the scheduled hearing; and

e The court may rule against you without formally calling the matter at the hearing.

 

NOTICE IS FURTHER GIVEN that the hearing on said Confirmation will be held before
a United States Bankruptcy Judge, in the Foley Federal Building, 300 Las Vegas Blvd. South,

Bankruptcy Courtroom No. 2, Las Vegas, Nevada 89101 on August 25, 2020, at the hour of 9:30

am...
DATED this 17" day of June, 2020.

THOMAS E. CROWE PROFESSIONAL
LAW CORPORATION

By /s/ THOMAS E. CROWE
THOMAS E. CROWE, ESQ.
2830 S. Jones Blvd., Ste. 3
Las Vegas, NV 89146
Attorney for Debtor

tHE

 
